Case 1:18-cv-00674-MSM-LDA Document 26 Filed 10/30/19 Page 1 of 4 PageID #: 75




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



GILBERT LANTINI,                                           C.A. No. 1:18-cv-00674-WES-LDA

               Plaintiff,

v.

OCWEN LOAN SERVICING, LLC,

               Defendant.


         JOINT MOTION TO EXTEND THE DEADLINES TO COMPLETE FACT
           DISCOVERY AND FILE DISPOSITIVE MOTIONS BY SIXTY DAYS


         Plaintiff Gilbert Lantini (“Plaintiff”) and Defendant Ocwen Loan Servicing, LLC

(“Defendant”) (collectively the “Parties”), through their undersigned counsel, respectfully

request that this Court extend the deadlines to complete fact discovery and file dispositive

motions by sixty (60) days. In support, the Parties state as follows:

         1.    This is the Parties’ first request to extend the deadlines to complete fact discovery

and to file dispositive motions.

         2.    The requested extensions will not unduly delay this litigation or prejudice either

party.

         3.    Plaintiff filed this action on or around December 13, 2018.

         4.    Defendant answered the Complaint on or around February 15, 2019.

         5.    On June 14, 2019, Defendant issued interrogatories, requests for production, and a

notice for Plaintiff’s deposition.

         6.    Plaintiff asked the Court for multiple extensions of time to respond to Defendant’s

interrogatories and requests for production, which the Court granted. Plaintiff’s last extension
Case 1:18-cv-00674-MSM-LDA Document 26 Filed 10/30/19 Page 2 of 4 PageID #: 76



required him to respond to Defendant’s interrogatories and requests for production by October

18, 2019. Defendant has not yet received Plaintiff’s responses but anticipates receiving them in

the near future.

        7.      As a result Defendant will need to conduct Plaintiff’s deposition at a later date

after receipt of Plaintiff’s responses to its discovery.

        8.      In addition, the Parties have recently have engaged in settlement discussions that

may potentially resolve this entire matter and would like more time to continue these

discussions, while potentially avoiding further discovery related expenses while they do so.

        9.      To allow the Parties the necessary time to complete any remaining written

discovery and/or oral discovery, including Plaintiff’s deposition as mentioned above, and to

continue settlement discussions without incurring further expenses, they jointly request that the

Court extend the deadline to complete fact discovery from November 8, 2019 to January 8, 2020

and extend the deadline to file dispositive motions from December 9, 2019 to February 10, 2020.

        Wherefore, the Parties jointly request that this Court extend the deadline for the Parties to

complete fact discovery to January 8, 2020 and the deadline for them to file dispositive motions

by February 10, 2010.




                                                   2
Case 1:18-cv-00674-MSM-LDA Document 26 Filed 10/30/19 Page 3 of 4 PageID #: 77



      Respectfully submitted,


      By Plaintiff’s Counsel,

      /s/ John B. Ennis
      JOHN B. ENNIS, ESQ. #2135
      1200 Reservoir Avenue
      Cranston, Rhode Island 02920
      (401) 943-9230
      Jbelaw75@gmail.com


      By Defendant’s Counsel,

      /s/ Joseph P. Murphy
      Joseph P. Murphy
      Hinshaw & Culbertson LLP
      53 State Street, 27th Floor
      Boston, MA 02109
      Telephone: 617-213-7044
      jmurphy@hinshawlaw.com

      David M. Schultz
      Hinshaw & Culbertson LLP
      151 North Franklin Street, Suite 2500
      Chicago, IL 60606
      Telephone: 312-704-3000
      dschultz@hinshawlaw.com

      Samuel C. Bodurtha
      Hinshaw & Culbertson LLP
      56 Exchange Terrace, 5th Floor
      Providence, RI 02903
      Telephone: (401) 751-0842
      sbodurtha@hinshawlaw.com




                                              3
Case 1:18-cv-00674-MSM-LDA Document 26 Filed 10/30/19 Page 4 of 4 PageID #: 78



                                CERTIFICATE OF SERVICE

       I, John B. Ennis, an attorney, certify that on October 30, 2019, caused to be served a copy
of the foregoing JOINT MOTION TO EXTEND THE DEADLINES TO COMPLETE
FACT DISCOVERY AND FILE DISPOSITIVE MOTIONS BY SIXTY DAYS by:
depositing same in the U.S. Mail box, prior to 5:00 p.m., postage prepaid; messenger delivery;
UPS; facsimile; email; or electronically via the Case Management/Electronic Case Filing system
(“ECF”), as indicated below.


       CM/ECF
       Facsimile
       UPS
       Regular U.S. Mail
       Messenger
       E-Mail

To: All parties of record
                                                    /s/ John B. Ennis
                                                    John B. Ennis




                                                4
